UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4489


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRADLEY DOUGLAS WEIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cr-00161-HEH-1)


Submitted:   March 27, 2013                 Decided:    April 18, 2013


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Amy L. Austin,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Michael C.
Moore, Assistant United States Attorney, Charles A. Quagliato,
Special Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

              Bradley Douglas Wein appeals his conviction by a jury

of obstruction of an official proceeding, in violation of 18

U.S.C. § 1512(c)(2) (2006).                On appeal, Wein argues that the

district court erred in admitting credit card account records

into evidence under Fed. R. Evid. 803(6), the business records

exception       to   the   hearsay   rule.        Wein    also       argues    that    the

district court erred in denying his Fed. R. Crim. P. 29 motion

for judgment of acquittal.           We affirm.

              We review the district court’s decision regarding the

admissibility of evidence for abuse of discretion and will not

find an abuse unless a decision is “arbitrary and irrational.”

United    States      v.   Cloud,    680   F.3d    396        (4th   Cir.)     (internal

quotation marks omitted), cert. denied, 133 S. Ct. 218 (2012).

The hearsay rule does not prohibit the admission of a record

“if[] (A) the record was made at or near the time by . . .

someone with knowledge; (B) the record was kept in the course of

a regularly conducted activity of a business . . . ; [and] (C)

making    the    record    was   a   regular     practice       of   that     activity.”

Fed.     R.   Evid.    803(6).       The    nature       of    the    record    may    be

established      by   “the   custodian      or    another       qualified      witness.”

Fed.   R.     Evid.    803(6)(D).       Further,     the        business      record    is

admissible so long as “neither the source of information nor the



                                           2
method    or    circumstances          of    preparation         indicate       a    lack    of

trustworthiness.”        Fed. R. Evid. 803(6)(E).

            Wein       contends       that    the     district        court     abused       its

discretion      in   finding      that      Valerie      Dunagin,      an     investigative

manager   for    credit        card    fraud      with    Bank    of    America,       was     a

qualified      witness    to     lay   the     foundation        for    the    credit       card

account records.         However, Dunagin testified that she had worked

with similar records throughout her nineteen-year career at Bank

of   America.        Additionally,           Dunagin     described       in     detail       the

manner in which the records were prepared and testified that

Bank of America kept and relied upon the records in its regular

course of business.

            Wein       asserts     that      Dunagin,      as     a    Bank     of    America

employee, could not be considered a qualified witness for the

credit card account records created by FIA Card Services.                                     We

find this argument unavailing because Dunagin testified that she

was familiar with the records created by FIA Card Services, that

the records were maintained in the same manner as the records

created   by    Bank     of    America,       and   that     FIA       Card    Services       is

currently      owned    by     Bank    of    America.        See       United       States    v.

Duncan, 919 F.2d 981, 986 (5th Cir. 1990) (holding “there is no

requirement that the records be created by the business having

custody of them”).



                                              3
               Further, contrary to Wein’s contentions, Dunagin was

not required to create the records or speak to the individuals

who created the records.                  See United States v. Dominguez, 835

F.2d 694, 698 (7th Cir. 1987) (holding that “‘qualified witness’

need not have personally participated in the creation of the

document,      nor    know    who    actually       recorded     the    information”).

Wein    also     incorrectly        asserts       that   Dunagin    was     required         to

confirm the accuracy of the records in order to be a qualified

witness.       See Duncan, 919 F.2d at 986 (holding that qualified

witness      need    not     “be    able    to    personally       attest    to    .    .     .

accuracy”).          Accordingly, we conclude that the district court

did    not   abuse    its     discretion       in   finding    that    Dunagin         was    a

qualified witness.

               Next, Wein argues on appeal that the method by which

the credit card account records were prepared indicates that the

records were untrustworthy.                 Specifically, Wein contends there

was no testimony regarding the accuracy or completeness of the

comments describing customer service phone calls in the records,

which     were      entered    by     customer       service     representatives             in

shorthand during the calls.                We conclude that this argument does

not affect the admissibility of the records and is directed to

the weight of the evidence.                   See Am. Int’l Pictures, Inc. v.

Price     Enters.,       Inc.,      636    F.2d     933,   935      (4th    Cir.       1980)

(rejecting       claim     that     business      record   lacked      trustworthiness

                                              4
because    objection          was     directed        to    weight       of    evidence,       not

admissibility).          Accordingly, the district court did not abuse

its discretion in admitting the credit card account records in

to evidence under Fed. R. Evid. 803(6).

               Wein    also     argues        that    the    district         court    erred    in

denying his Rule 29 motion for judgment of acquittal.                                 We review

de novo the district court’s denial of a Rule 29 motion.                                  United

States    v.    Penniegraft,           641    F.3d     566,      571    (4th    Cir.),       cert.

denied, 132 S. Ct. 564 (2011).                       We will uphold a conviction in

the face of a challenge to the sufficiency of the evidence “if

there is substantial evidence, taking the view most favorable to

the Government, to support it.”                      United States v. Abu Ali, 528

F.3d   210,     244     (4th    Cir.     2008)       (internal         quotation      marks    and

brackets omitted).             In conducting this review, we will not weigh

evidence       or     review        witness    credibility.              United       States    v.

Foster, 507 F.3d 233, 245 (4th Cir. 2007).

               Wein     argues        that     there       was    insufficient         evidence

establishing          that     he    submitted        a    fraudulent         letter    to     the

district court.          However, the Government presented evidence that

Wein fabricated a letter to his former client, advising her of

the settlement of her outstanding credit card debt on several

accounts.       The Government presented further evidence that Wein

provided this letter, along with other documents, to his defense

counsel and claimed that it provided him with a complete defense

                                                5
to the indictment charging him with mail fraud and aggravated

identity theft, charges on which the jury ultimately found him

not guilty.    Wein’s counsel subsequently attached the fraudulent

letter to a motion to dismiss.          Additionally, Wein’s computer

forensics expert testified that the time and date stamps of the

electronic version of the letter could be manipulated and that

he could not testify as to whether the file was manipulated

during an eleven-month period when Wein was aware that he may

face     charges.   Accordingly,       we   conclude   that   there   was

sufficient evidence from which a reasonable juror could conclude

that Wein was responsible for the submission of a fraudulent

letter to the court.

            Wein’s argument that there was insufficient evidence

to establish that he acted with corrupt intent because it was

his defense counsel who attached the fraudulent letter to the

motion to dismiss is unavailing.            A defendant acts corruptly

where he “act[s] with the purpose of wrongfully impeding the due

administration of justice.”   United States v. Matthews, 505 F.3d

698, 706 (7th Cir. 2007) (internal quotation marks and emphasis

omitted).     The jury could infer Wein’s corrupt intent by the

fact that he fabricated the letter and gave it to his defense

counsel, claiming that it provided him with a complete defense

to the pending charges of mail fraud and aggravated identity

theft.

                                   6
            Finally, Wein argues that there was no nexus between

the fraudulent letter and the criminal proceeding against him.

“To   satisfy     [the   nexus]    requirement,       the    defendant’s        conduct

must ‘have a relationship in time, causation, or logic with the

judicial proceedings.’”            United States v. Reich, 479 F.3d 179,

185 (2d Cir. 2007) (quoting United States v. Aguilar, 515 U.S.

593, 599 (1995)); see also United States v. Johnson, 553 F.

Supp. 2d 582, 626 (E.D. Va. 2008).                We conclude that Wein has

failed to show that the evidence was insufficient to establish a

nexus between his actions and obstruction of the proceeding.

            Wein’s fraudulent letter was attached in a motion to

dismiss the charges of mail fraud and aggravated identity theft,

and thus, there is a clear, logical relationship between his

conduct and the judicial proceeding.                  Wein’s argument that the

subject matter of the fraudulent letter had nothing to do with

the   arguments     raised   in    his   motion   to      dismiss   is    unavailing

because it ignores that the fraudulent letter was nevertheless

presented    to    the   court.      Moreover,    Wein’s       argument    that    the

fraudulent letter lacked a relationship in time to his use of

his   former      client’s     credit    cards    fails       because     the    nexus

analysis    only    requires      that   there   be   a     relationship    in    time

between the fraudulent letter and the court proceeding.                            See

Reich, 479 F.3d at 179.            Finally, Wein argues that, because the

jury found him not guilty of mail fraud and aggravated identity

                                          7
theft,   there    was    no   nexus   between   the    fraudulent     letter   and

those charges.         However, we must not consider the jury’s verdict

on other counts when reviewing the sufficiency of the evidence.

See United States v. Powell, 469 U.S. 57, 67 (1984) (holding

that sufficiency of evidence “review should be independent of

the   jury’s     determination    that   evidence      on   another   count    was

insufficient”).        We therefore conclude that there was sufficient

evidence from which a reasonable juror could find Wein guilty of

obstruction of an official proceeding.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral   argument     because   the   facts    and   legal

contentions      are    adequately    presented   in   the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         8